Citation Nr: 0407273	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1960 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for arthritis of the right 
hand, right elbow, back and bilateral hips.  The veteran 
appealed the RO's decision.


REMAND

In June 2003, the veteran requested that a Decision Review 
Officer (DRO) review the decision denying service connection 
for arthritis.  Additionally, in August and October 2003, the 
veteran's representative repeated the request for a DRO to 
review the decision.  Under 38 C.F.R. § 3.2600(a) (2003), a 
claimant who has filed a timely Notice of Disagreement has a 
right to a review of a decision by either a Veterans Service 
Center Manager (VSCM) or DRO.  VA has the discretion to 
assign either a VSCM or DRO to conduct the review.  Id.

Although a June 2003 Statement of the Case suggests that a 
DRO did review the veteran's case, clarification of this 
matter is necessary to ensure that the veteran receives every 
measure of process.  Thus, the RO should explain whether the 
veteran in fact received the requested review under 38 C.F.R. 
§ 3.2600 (2003).

Next, in light of the Veterans Claims Assistance Act, the 
Board determines that further evidentiary development is 
necessary in this case. 

In March 2002, the veteran was diagnosed as having a positive 
RA factor.  The veteran contends that his rheumatoid 
arthritis is due to years of jolts from jumping down ladders 
on submarines.  The RO should afford the veteran a medical 
examination addressing the etiology of the veteran's 
arthritis.  38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
Additionally, the RO should address the 
veteran's request for a review of the 
rating decision by a DRO pursuant to 
38 C.F.R. § 3.2600.  

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the nature and etiology of 
the claimed rheumatoid arthritis.  The RO 
should forward the veteran's claims file 
to the VA examiner.  The examiner should 
review the entire claims file and provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
rheumatoid arthritis that is 
etiologically related to his active 
service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  

3.  Then, after conducting any additional 
and indicated development, the RO should 
readjudicate the veteran's claim of 
service connection for rheumatoid 
arthritis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




